807 F.2d 993
Terry PETTERSEN, David Pettersen and Lloyd Pettersen, Appellants,v.The UNITED STATES, Appellee.
Appeal No. 86-1478.
United States Court of Appeals,Federal Circuit.
Dec. 31, 1986.

Appealed from:  U.S. Claims Court;  Judge Miller.
Robert M. Halvorson, Gislason, Dosland, Hunter & Malecki, New Ulm, Minn., argued for appellants.
Jonathan S. Baker, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued for appellee.  With him on the brief were Richard K. Willard, Asst. Atty. Gen., David M. Cohen, Director and Thomas W. Petersen, Asst. Director.  Ralph Linden, Office of Gen. Counsel, Dept. of Agriculture, Washington, D.C., of counsel.
Before NEWMAN and BISSELL, Circuit Judges, and NEWMAN, Senior Judge.*
BISSELL, Circuit Judge.


1
Terry Pettersen, David Pettersen, and Lloyd Pettersen appeal from the entry of summary judgment for the United States by the United States Claims Court on appellants' claim that the decision of the Deputy Administrator of the Agricultural Stabilization and Conservation Service upholding the denial of payments to appellants under the Commodity Credit Corporation's 1984 Feed Grain Program was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.   Pettersen v. United States, 10 Cl.Ct. 194 (1986).  We affirm the judgment on the basis of the Claims Court's opinion.


2
AFFIRMED.



*
 The Honorable Bernard Newman, Senior Judge, United States Court of International Trade, sitting by designation